Summit App. No. CA12943. Upon consideration of appellant’s pro se motion for leave to file a pro se motion to suspend S.Ct.Prac.R. XI(2)(A)(1) and appellant’s pro se motion to suspend S.Ct.Prac.R. XI(2)(A)(1),
IT IS ORDERED by the court that the motions be, and hereby are, denied.
Moyer, C.J. and O’Donnell, J., dissent.
O’Connor, J., not participating.
Upon consideration of appellant’s pro se motion for leave to file a pro se motion for stay of execution and appellant’s pro se motion for stay of execution,
IT IS ORDERED by the court that the motions be, and hereby are, denied.
Moyer, C.J, and O’Donnell, J., would grant the motion for leave to file.
O’Connor, J., not participating.